Citation Nr: 1538561	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left leg nerve damage and left knee disability (claimed as residuals of a left leg injury). 
  
2.  Entitlement to service connection for residuals of a left shoulder injury. 
 
3.  Entitlement to service connection for residuals of a right shoulder injury. 
 
4.  Entitlement to service connection for residuals of a neck injury. 
 
5.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and J.J.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1992.  Thereafter, he served in the U.S. Army Reserves beginning in approximately January 1993 and during that time he had a period of active duty for training (ACDUTRA) for two weeks commencing March 15, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision also denied service connection for post-traumatic stress disorder (PTSD), which the Veteran appealed.  However, a December 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating, both effective June 2, 2006.  This grant is a complete grant of that benefit and, thus, that matters is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In October 2011 the Veteran and J. J. testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  At that hearing the Veteran stated that he was claiming service connection for disability of the left knee as stemming from an in-service injury, in addition to having nerve damage of the left leg from that same injury.  Page 16 of the transcript of that hearing.  Accordingly, this claimed has been re-characterized as shown on the title page. 

This claim was previously before the Board in April 2012 and October 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board. 

It is noted that, with regard to the issues that were previously before the Board at the time of the Remand, which included entitlement to service connection for asthma and cysts, the RO granted service connection with non compensable evaluations for those conditions effective June 2, 2006 as well as a grant of 10 percent based upon multiple non compensable evaluations effective the same date.  Additionally, in a March 2015 rating decision, the RO granted the Veteran service-connection for a right wrist sprain, which was also previously before the Board.  These grants are considered complete grants of those benefits and, thus, those matters are also no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham, 114 F.3d at 1156.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

As per the instructions of the April 2012 Remand, the Veteran was provided with an additional VA examination in May 2012.  The examiner reviewed the Veteran's claims file, interviewed the Veteran and performed objective testing.  He diagnosed with Veteran with degenerative joint disease of the lumbar spine, cervical spine, and bilateral knees.  He also diagnosed sciatic radiculopathy of the left leg.  The examiner found that the Veteran had no current diagnoses for the bilateral shoulders or the right wrist.  The examiner opined that the Veteran's degenerative joint disease of the lumbar spine, cervical spine, and bilateral knees, as well as sciatic radiculopathy of the left leg by virtue of relationship to the lumbar spine, were less likely than not caused by or incurred in military service.  In support, the examiner provided broadly that there was no indication that the in-service injuries shown in the service treatment records to the Veteran's lumbar and cervical spine were related to his currently diagnosed degenerative joint disease.  He further stated that the Veteran's current diagnoses were more consistent with natural aging.  He provided no further explanation as to why the in-service injuries were not related to the currently diagnosed lumbar and cervical conditions.  The examiner also provided that the Veteran's left knee was essentially normal with minimal degenerative joint disease and that he was still able to perform duties as a police officer.  However, he did not explain why the current left knee condition was not related to the leg injury shown in the Veteran's service treatment records.  Additionally, although the examiner appeared to connect the Veteran's neurologic diagnosis for his left leg to his lumbar spine, he did not discuss why any current neurologic symptoms for the left leg were not related to neurologic symptoms that were shown for the same leg in service.

The examiner stated that he was unable to opine with regard to the Veteran's claimed bilateral shoulder disabilities, as there was no current diagnosis.  However, he did not address the fact that the Veteran did have a current diagnosis of those conditions in a prior May 2007 VA examination.  In so doing, the examiner failed to discuss whether those diagnoses of bilateral shoulder strain was related to injuries to those extremities shown in the Veteran's service treatment records.

As such, the Board found that the May 2012 VA examiner opinions were inadequate for rating purposes.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008).  In light of these lingering questions regarding the VA examiner's inconclusive opinions, the Board found that the Veteran's claims file should be returned to the May 2012 VA examiner for an addendum opinion.  Such opinion was to address the deficiencies addressed above.  In particular, the examiner was asked to provide a full explanation as to why or why not the Veteran's spine conditions are related to injuries suffered in military service, as opposed to merely stating that such conditions are due to aging.  Additionally, the examiner was to provide a rationale for why or why not the Veteran's left knee condition as well as the neurologic complaints is related to the leg injury suffered in military service.  Last, the examiner, despite a lack of objective findings of a bilateral shoulder disability at the time of the examination, was asked to opine whether the diagnosed conditions of bilateral shoulder strain at the time of the May 2007 VA examination were related to the injuries to those extremities shown in the Veteran's service treatment records.

The Veteran was provided with an addendum opinion to the May 2012 VA examination on March 2015.  At this examination, upon reviewing the Veteran's claims file, to include the May 2012 VA examination report and the October 2014 Remand, the VA examiner offered addendum opinions to the questions posed.  

The examiner opined in regard to the left knee condition and left leg nerve damage that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support, he provided that findings on the May 2012 VA examination were normal except for minimal loss of terminal flexion.  The Veteran did have an injury to the left lower extremity in service, but worked as a police officer or in security for two decades; hence, he recovered from his injury.  

In regard to the Veteran's back condition, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for the examiner's opinion was the normal low back examination on May 1, 2012 with mild L5-S1 degenerative joint disease was consistent with age.

In regard to the Veteran's neck condition, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for the examiner's opinion was the normal cervical spine examination on May 1, 2012 with mild degenerative joint disease C5-6-7 consistent with age.  The Veteran did receive injuries to the neck in service, but these were direct injuries that were not expected to cause DJD later in life.

In regard to the Veteran's bilateral shoulder condition, the examiner merely restated that the Veteran did not have a current diagnosis and offered no further opinion or discussion.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, in regard to the left knee condition and left leg nerve damage, the VA examiner essentially reiterated the same previous opinion in stating that there was no indication of an injury in service, that it was the result of the natural aging process, and the fact that he worked as a police office confirmed that he had healed from any injury to the left leg sustained in service.  However, the examiner failed to provide a complete rationale for why the current left leg conditions are unrelated to the left leg injury in service, other than providing the same vague explanations that were provided in the May 2012 VA examination.  In this regard, the examiner should further explain why working as a police officer in and of itself, without a discussion of specific activities or intercurrent injuries sustained therein, is sufficient to show that the Veteran's in-service leg injury is unrelated to his current diagnoses.

In regard to the back condition, the examiner merely reiterated his previous opinion, indicating that it was due to age, without a complete discussion for why the Veteran's current degenerative arthritis is unrelated to his in-service injuries as was requested.  In this regard, the examiner should further explain why the in-service injury to the back would not result in the current manifestation of degenerative arthritis, regardless of the issue of the natural aging process.

In regard to the neck condition, the examiner merely reiterated his previous opinion, indicating that it was due to age, as well as further stating that the Veteran's in-service neck injury was a "direct" injury, not expected to lead to degenerative arthritis later in life.  However, he did not provide a complete rationale in describing what a "direct" injury is and the medical basis, to include citations to relevant medical authority and literature, for why such injuries do not lead to the development of degenerative arthritis.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the examiner should provide such a medical basis to support his conclusion.  

In regard to the bilateral shoulder, although the examiner was asked opine whether the diagnosed conditions of bilateral shoulder strain at the time of the May 2007 VA examination were related to the injuries to those extremities shown in the Veteran's service treatment records, he merely neglected to provide such opinions on the basis that he did not have a current diagnosis.  However, the examiner had been asked to provide the opinion notwithstanding the lack of a current diagnosis.  In this regard, the examiner should provide an opinion for the question posed regarding the diagnoses in May 2007 and their relationship to military service.

As such, the Board finds that an additional addendum opinion to the May 2012 VA examination is necessary for further adjudication.  In this regard, the VA examiner should be asked to provide a complete rationale, to include citation to any relevant medical authority and examples from the Veteran's medical history, regarding his prior opinions discussed above.  Additionally, he should actually address the questions posed in the October 2014 Remand in full. There is no need for any additional in-person examination of the Veteran and the examiner should limit his discussion to the opinions provided in the May 2012 and March 2015 VA examinations.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Obtain an addendum opinion to the May 2012 and March 2015 VA examination report regarding the Veteran's claimed lumbar spine condition, cervical spine condition, and left leg condition, including the left knee, bilateral shoulder condition. An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion. The claims file [i.e. all relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to the following questions: 

(1) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the lumbar spine is related to military service, to include in-service back complaints and treatment shown in service treatment records. A full explanation of why or why not is required, to include citation to any relevant medical authority and examples from the Veteran's medical history.

(2) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the cervical spine is related to military service, to include in-service neck complaints and treatment shown in service treatment records. A full explanation of why or why not is required, to include citation to any relevant medical authority and examples from the Veteran's medical history.  The examiner should additionally explain why a "direct" injury would not result in later onset degenerative joint disease with a full explanation, to include citation to any relevant medical authority and examples from the Veteran's medical history

(3) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed degenerative joint disease of the left knee is related to military service, to include in-service left leg and knee complaints and treatment shown in service treatment records. A full explanation of why or why not is required, to include citation to any relevant medical authority and examples from the Veteran's medical history.  The examiner should further discuss why working as a police officer would serve to show that the Veteran's in-service injuries were acute and unrelated to his current diagnoses.

(4) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed sciatic radiculopathy of the left leg is related to military service, to include in-service neurologic complaints and treatment related to a left leg injury shown in service treatment records. A full explanation of why or why not is required, to include citation to any relevant medical authority and examples from the Veteran's medical history.  The examiner should further discuss why working as a police officer would serve to show that the Veteran's in-service injuries were acute and unrelated to his current diagnoses.

(5) Is it at least as likely (50 percent or more) that the Veteran's currently diagnosed bilateral shoulder strain, as diagnosed at the May 2007 VA examination is related to military service, to include in-service shoulder complaints and treatment shown in service treatment records.  A full explanation of why or why not is required, to include citation to any relevant medical authority and examples from the Veteran's medical history.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 268.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




